Case 1:20-cr-00016-VM Document 30 Filed 02/12/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wenn een ee eee --X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20-CR-16 (VM)
EDDIE WISE
Defendant(s}.
Defendant Eddie Wise hereby voluntarily consents to

 

participate in the following proceeding via X__ videoconferencing or X__ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

xX

Defendant's Signature Defendant’s Counsel’s Signature

Giudge may obtain verbal consent on
Record and Sign for Defendant)

Eddie Wise Ariel Werner

Print Defendant’s Name Print Counsel’s Name

Change-of-Plea Hearing

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

rm

trict Judge/U.S. Magistrate Judge

  

 

 

   

 

   

 

  

    

 

 

Date 7 U.S. Dis

 
